DETAILED ACTION
This communication is responsive to Applicant’s response filed August 8, 2022. Applicant’s arguments have been considered, and this Office action is a non-final. 
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cronie (US 9,744,870).
Cronie discloses electrified vehicles 101-106, 202, 205, 302, 308, 316 and 320 having drive wheels (Figs. 2, 3), energy storage devices (i.e., battery packs) 206, 212, 304, 312, 318 operable to power the drive wheels, and control system 110 associated with a computer (Figs. 1a-1b), which is considered to include necessary instructions for coordinating transfer/sharing of energy between electrified vehicles with opposite power needs. Consider for example the computer/control system described in the specification of Cronie, Col. 1, ll. 55-64, Col. 2, ll. 5-11, Col. 4, ll. 32-40, 52-65, Col. 8, ll. 24-34, and Col. 15, last para-Col. 16, 1st para, wherein the computer/control system is configured to instruct with instructions. The control system of Cronie is consider to be also operable for coordinating a transfer of energy between electrified vehicles including when they are travelling on an inductive roadway. The structure of Cronie is considered to include the features of instant claims 1-2.
Claims 1-7, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronie (US 9,744,870) in view of German reference (DE 10 2014 205 418).
Cronie is applied above.
The DE reference discloses an inductive roadway including inductive coils/interfaces 20, and electrified vehicles 14 including batteries 12 and inductive coils/interface 22, wherein the electrified vehicles on the inductive roadway can be charged or discharged through the vehicle and roadway inductive coils/interfaces. The DE reference is considered to teach transferring of electrical energy through the vehicle and roadway inductive coils/interfaces
In view of the DE reference, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively configure the vehicles of Cronie with a capability of transferring electrical energy to/from the vehicle batteries through an inductive roadway of a power system, similar to that taught in the DE reference, to achieve expected advantages thereof, e.g., wherein the distance between the charged and charging electrified vehicles would be less of an issue when the transfer of electrical energy is conducted through an inductive roadway as taught in the DE reference. The structure of Cronie, as modified, is considered to include the combination of features of instant claims 1-3.
Regarding instant claim 4, consider controller 110 of Cronie and/or control unit 24 of the DE reference. The structure of Cronie, as modified, is considered to include a controller/control unit that is obviously and necessarily configured to detect the conditions of the electrified vehicles, e.g. the levels of charges of the associated vehicles and/or which vehicles having opposite energy transferring needs, before coordinating a proper transfer of energy without charging/discharging wrong vehicles.
Regarding instant claim 5, consider inductive charging interface/system 22 and inductive roadway interface 20 in the structure of the DE reference. The structure of Cronie, as modified, is considered to include similar features. 
Regarding instant claim 6, the structure of Cronie, as modified above, is considered to include the combination of features recited in the instant claim, wherein the energy available for transfer is considered to also include regenerative braking energy similar to that described in the 10th paragraph of Disclosure of the Invention section of the DE reference.
Regarding instant claim 7, the structure of Cronie, as modified, is considered to include a communication with a power system including an electrical grid, similar to the power system including electrical grid 16 in the DE reference. As to the communication being wireless, note that wireless communications are well known. Consider for example wireless communication 114 through wireless communication component 112 in the structure of Cronie. Therefore, it would have been obvious to one of ordinary skill in the art to use a known wireless communication in the structure of Cronie, as modified, to avoid disadvantages of communication cables.
Regarding instant claim 11, the structure of Cronie, as modified, is considered to include the features of instant claim 11, wherein the control system in the structure of Cronie, as modified above, is capable of adding a first amount of energy from an electrified vehicle having extra energy to share to the inductive roadway, and at least one other electrified vehicle is capable of using or receiving power from the inductive roadway. 
Regarding instant claim 12, in the structure of Cronie, as modified, the amount of energy that an electrified vehicle has available for sharing is also readable as including a first amount and a second amount, wherein the first amount is considered to be corresponding to the first amount of energy recited in instant claim 11, and the second amount is considered to be corresponding to the second amount of energy recited in instant claim 12. It would have been obvious to one of ordinary skill in the art to configure the control system of the structure of Cronie, as modified, to transfer the entire amount of energy of an electrified vehicle having available to share to an inductive roadway for sharing with other vehicles needing power so as to optimize the use of the available energy, wherein the amount of energy available for sharing and transferred is considered to include first and second amounts of energy as claimed. 
Regarding instant claim 13, consider the structure of the DE reference, wherein the transfer of energy is performed when the vehicles are in motion, e.g., “in driving situations” (see for example the abstract of the DE reference). The structure of Cronie, as modified, is considered to include similar features and capabilities.
Regarding instant claims 14-15,  in the structure of Cronie, controller 110 is in communication with electrified vehicles 101-106 for receiving vehicle data, and in the structure of the DE reference, wherein vehicle control unit 26 is configured to communicate with inductive roadway control unit 24, which is also communicate with grid system 16, 17. The energy sharing system of Cronie for sharing/transferring power between vehicle having opposite power needs has been modified in view of the DE reference to include an inductive roadway system, an electric grid, and the associated control units to facilitate sharing/transferring energy between vehicles and/or the electric grid, wherein the vehicles, the inductive roadway system, and the electric grid, along with the associated controls/control units in the structure of Cronie, as modified, are organized into an integrated system, in which exchanging data, such as vehicle data, among the various components in the integrated system is considered to be obviously essential for efficient operations in that electrical energy between the various vehicles and between the vehicles and the electric grid can be properly transferred in suitable amount in accordance with the charging and discharging needs corresponding to vehicle data. Therefore, as an obvious matter of routine engineering to satisfy an obvious need for achieving an efficient operation, it would have been obvious to one of ordinary skill in the art to configure the control system in the structure of Cronie, as modified, to command sharing of the vehicle data with other various other components within the integrated system such that the vehicle data may be used to achieve efficient transfer of energy between the vehicles and between the vehicles and the electric grid through the inductive roadway system. 
Regarding instant claim 16, the structure of Cronie, as modified, is considered to comprise the combination of features as claimed, including an inductive roadway system having an inductive roadway interface and an inductive vehicle interface, similar to interfaces 20, 22 in the DE reference, configured for transferring of energy in accordance with the charging/discharging needs determined through a controller/control unit.
Regarding instant claim 17-18, consider the specification of Cronie, Col. 13, 2nd para, wherein “the computing device may be used to implement the controller 110, may be implemented as part of a vehicle in a vehicle convoy, may be implemented in a vehicle outside of the vehicle convoy, may be implemented in a stationary (e.g., non-vehicle) location, etc.” 
Regarding instant claim 20, considered the structure of Cronie, as modified, wherein the computing device 110/400 is provided to coordinate and instruct transfer of energy between two or more of electrified vehicles, wherein as an obvious matter of routine engineering or as an obvious matter of necessity for proper operation, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant claimed invention, to provide at least a control module in each of the two or more electrified vehicles, e.g. in case of automated self-navigation vehicles, to receive and process power sharing instructions from the computer device 110/400 for performing transferring of energy, wherein such control modules in the two or more electrified vehicles for receiving and processing the instructions are readable as being parts of the control system for performing the energy transfer.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronie (US 9,744,870) in view of Komatsu (US 2015/0221948).
Cronie is applied above.
Komatsu discloses known forms of vehicle power sources, which may include a fuel cell, an engine, a battery, and a regenerative brake system (para [0106]). In view of Komatsu, would have been obvious to one of ordinary skill in the art to also include in the structure of Cronie, an engine, a fuel cell, and/or regenerative braking mechanism  similar to that described in Komatsu, so as to provide more operational flexibilities. The structure of Cronie, as modified, is considered to include the combination features recited in instant claims 8-10.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 11 above, and further in view of British reference (GB 2521676).
Regarding instant claim 19, consider the power sharing between vehicles described in the GB reference, e.g., para [0067], wherein “when vehicle 50 decreases its velocity, the excess power may be provided back to accumulator cells 27. This may be an efficient arrangement, wherein vehicles moving down the road may provide power to vehicles moving up the road, thus less total energy may be consumed from generator 22”. In view of the GB reference, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the structure of Cronie, as modified, to provide power to the inductive roadway when going down the road (downhill) and to receive power from the inductive roadway when going up the road (uphill), similar to that taught in the GB reference, so as to enhance power conservation.
Response to Applicant’s Argument:
Applicant’s argument that the system of Cronie does not include a control system configured with instructions. Consider the computer/control system described in the specification of Cronie, e.g., Col. 1, ll. 55-64, Col. 2, ll. 5-11, Col. 4, ll. 32-40, 52-65, Col. 8, ll. 24-34, and Col. 15, last para-Col. 16, 1st para, wherein the computer/control system is configured to instruct with instructions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617